Exhibit (10)C


















TARGET CORPORATION
SPP I
(2016 Plan Statement)


Effective April 3, 2016
As Amended and Restated




    




















    






i



--------------------------------------------------------------------------------





TARGET CORPORATION
SPP I
(2016 Plan Statement)
TABLE OF CONTENTS
SECTION 1 INTRODUCTION; DEFINITIONS
1


 
 
1.1 History
1


1.2 Definitions
1


1.2.1 Actuarial Equivalent
1


1.2.2 Affiliate
1


1.2.3 Beneficiary
1


1.2.4 Board
1


1.2.5 Change-in-Control
1


1.2.6 Code
3


1.2.7 [Intentionally left blank]
3


1.2.8 Company
3


1.2.9 Officer
3


1.2.10 Officer EDCP
3


1.2.11 Participant
3


1.2.12 Participating Employer
3


1.2.13 Pension Plan
3


1.2.14 Plan
3


1.2.15 Plan Administrator
3


1.2.16 Plan Rules
3


1.2.17 Plan Statement
4


1.2.18 SPP IV
4


1.2.19 Termination of Employment
4


1.2.20 Trust
4


 
 
SECTION 2 PARTICIPATION
5


2.1 Eligibility
5


2.2 Termination of Participation
5


2.3 Rehire
5


2.4 Effect on Employment
5


 
 
SECTION 3 BENEFIT - TRADITIONAL FINAL AVERAGE PAY FORMULA
7


3.1 Amount of Pension
7


3.2 Rehire
7


 
 
SECTION 4 BENEFIT - PERSONAL PENSION ACCOUNT
8


4.1 Amount of Pension
8


4.2 Rehire
8


 
 
SECTION 5 VESTING
9


5.1 General Rule
9


5.2 Rehire
9





ii



--------------------------------------------------------------------------------




5.3 Transfers to Officer EDCP
9


 
 
SECTION 6 TRANSFERS
10


6.1 Benefit Distributions
10


6.2 Transfers to Officer EDCP
10


 
 
SECTION 7 NATURE OF INTEREST
11


7.1 Unfunded Obligation
11


7.2 Spendthrift Provision
11


7.3 Compensation Recovery (Recoupment)
11


 
 
SECTION 8 ADOPTION, AMENDMENT AND TERMINATION
12


8.1 Adoption
12


8.2 Amendment
12


8.3 Termination
12


 
 
SECTION 9 CLAIM PROCEDURES
14


9.1 Claim Procedures
14


9.2 Rules and Regulations
15


9.3 Limitations and Exhaustion
16


 
 
SECTION 10 PLAN ADMINISTRATION
18


10.1 Plan Administration
18


10.2 Conflict of Interest
18


10.3 Service of Process
19


10.4 Choice of Law
19


10.5 Responsibility for Delegate
19


10.6 Expenses
19


10.7 Errors in Computations
19


10.8 Indemnification
19


10.9 Notice
19


 
 
SECTION 11 CONSTRUCTION
20


11.1 ERISA Status
20


11.2 IRC Status
20


11.3 Rules of Document Construction
20


11.4 References to Laws
20


11.5 Appendices
20







iii



--------------------------------------------------------------------------------









SECTION 1
INTRODUCTION; DEFINITIONS





1.1    History. The Company originally established this Plan (formerly known as
the Target Corporation Supplemental Pension Plan I) effective as of January 1,
1995. The Plan is a non-qualified, unfunded plan intended to replace certain
pension benefits for a select group of management or highly compensated
employees who are officers. The Plan provides retirement benefits not provided
under the Pension Plan as a result of the limitations imposed by Code sections
401(a)(17) and 415. The Plan is intended to be a “top hat plan” as defined under
the Employee Retirement Income Security Act of 1974, as amended from time to
time. Since the effective date of this Plan, upon a Participant becoming an
Officer of the Company, the benefit due under the Target Corporation SPP IV has
been transferred to this Plan. Effective April 30, 2002, for Participants in
this Plan who were members of the Company’s Corporate Operating Committee, the
Company transferred the present value of the vested benefit due under this Plan
to the Officer EDCP. Effective July 31, 2002, this transfer was extended to all
Officers of the Company. After such transfer, no benefits were due or payable to
the Participant from this Plan. Further, after the transfer, the individuals
would no longer participate in this Plan or be eligible for further accruals
under this Plan. Effective January 1, 2005 (and other effective dates as
specifically provided), this Plan was operated in compliance with Code section
409A. The Plan, which is intended to comply with Code section 409A, was amended
and restated effective January 1, 2009. The Plan was amended to incorporate the
Company’s recoupment policy effective January 13, 2010. This Plan Statement,
which was amended and restated to reflect Plan administration and amendment
changes authorized by the Board on November 10, 2010 and modification of the
Change in Control definition, is effective as of June 8, 2011.



1.2    Definitions. Terms used herein with initial capital letters will have
same meaning as those used in the Pension Plan except as otherwise defined below
or where the context clearly indicates to the contrary.



1.2.1    Actuarial Equivalent. An “Actuarial Equivalent” will be determined by
using such factors and assumptions as the Plan Administrator considers
appropriate in its sole and absolute discretion.



1.2.2    Affiliate. An “Affiliate” is the Company and all persons, with whom the
Company would be considered a single employer under Code section 414(b) or
414(c).
 

1.2.3    Beneficiary. The “Beneficiary” is the “Beneficiary” as defined under
the Officer EDCP.



1.2.4    Board “Board” is the Board of Directors of the Company, or such
committee of the Board of Directors to which the Board of Directors of the
Company has delegated the respective authority.



1.2.5    Change in Control. “Change in Control” means one of the following:




1



--------------------------------------------------------------------------------




(a)
Individuals who are Continuing Directors cease for any reason to constitute 50%
or more of the directors of the Company; or



(b)
30% or more of the outstanding voting power of the Voting Stock of the Company
is acquired or beneficially owned (within the meaning of Rule 13d-3 under the
Exchange Act) by any Person, other than an entity resulting from a Business
Combination in which clauses (x) and (y) of Section 1.2.5(c) apply; or



(c)
the consummation of a merger or consolidation of the Company with or into
another entity, a statutory share exchange, a sale or other disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets or a similar business combination (each, a “Business
Combination”), in each case unless, immediately following such Business
Combination, (x) all or substantially all of the beneficial owners (within the
meaning of Rule 13d-3 under the Exchange Act) of the Company’s Voting Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the voting power of the then outstanding shares of
voting stock (or comparable voting equity interests) of the surviving or
acquiring entity resulting from such Business Combination (including such
beneficial ownership of an entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries), in substantially the same proportions (as
compared to the other beneficial owners of the Company’s Voting Stock
immediately prior to such Business Combination) as their beneficial ownership of
the Company’s Voting Stock immediately prior to such Business Combination, and
(y) no Person beneficially owns, directly or indirectly, 30% or more of the
voting power of the outstanding voting stock (or comparable equity interests) of
the surviving or acquiring entity (other than a direct or indirect parent entity
of the surviving or acquiring entity, that, after giving effect to the Business
Combination, beneficially owns, directly or indirectly, 100% of the outstanding
voting stock (or comparable equity interests) of the surviving or acquiring
entity); or



(d)
approval by the shareholders of a definitive agreement or plan to liquidate or
dissolve the Company.



For purposes of this Section 1.2.5:


“Continuing Director” means an individual (A) who is, as of June 8, 2011, a
director of the Company, or (B) who becomes a director of the Company after June
8, 2011 and whose initial appointment, or nomination for election by the
Company’s shareholders, was approved by at least a majority of the then
Continuing Directors; provided, however, that any individual whose initial
assumption of office occurs as a result of either an actual or threatened
contested election by any Person (other than the Board of Directors) seeking the
election of such nominee in which the number of nominees exceeds the number of
directors to be elected shall not be a Continuing Director;


“Person” means any individual, firm, corporation or other entity and shall
include any group comprised of any person and any other person with whom such
person or any affiliate or associate (as defined in Rule 14a-1(a) of the
Exchange Act) of such person has any agreement, arrangement or understanding,
directly or indirectly, for the purpose of acquiring, holding, voting or
disposing of any capital stock of the Company;




2



--------------------------------------------------------------------------------




“Voting Stock” means all then-outstanding capital stock of the Company entitled
to vote generally in the election of directors of the Company; and


“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, and the regulations promulgated thereunder.



1.2.6    Code. “Code” means the Internal Revenue Code of 1986, as amended
(including, when the context requires, all regulations, interpretations and
rulings issued thereunder).



1.2.7    [Intentionally left Blank]



1.2.8    Company. “Company” means Target Corporation, a Minnesota corporation,
or any successor thereto.



1.2.9    Officer. An “Officer” is a member of the executive committee and any
other Employee who is designated and categorized as an officer of the Company by
the Company’s Chief Executive Officer.



1.2.10    Officer EDCP. “Officer EDCP” means the Target Corporation Officer
EDCP.



1.2.11    Participant. A “Participant” is an Employee who becomes a Participant
in this Plan in accordance with the provisions of Section 2. An Employee who has
become a Participant shall be considered to continue as a Participant in this
Plan until the date of the Participant’s death or, if earlier, the date when the
Participant is no longer eligible and upon which the Participant no longer has a
benefit due under this Plan (that is, a transfer of the benefit has been made
pursuant to Section 6, or the Participant’s benefit under this Plan wears away,
or the Participant’s benefit under this Plan has been forfeited as hereinafter
provided).



1.2.12    Participating Employer. “Participating Employer” means the Company and
each other Affiliate that, with the consent of the Plan Administrator, adopts
this Plan. A Participating Employer shall cease to be a Participating Employer
on the date it ceases to be an Affiliate.



1.2.13    Pension Plan. “Pension Plan” means the tax qualified defined benefit
pension plan, established for the benefit of employees eligible to participate
therein, and known as the Target Corporation Pension Plan, including any
predecessor plan(s) or successor plan.



1.2.14    Plan. “Plan” means this Target Corporation SPP I (formerly known as
the Target Corporation Supplemental Pension Plan I).



1.2.15    Plan Administrator. “Plan Administrator” is the individual designated
in Sec. 10.1.1, or, if applicable, its delegate.



1.2.16    Plan Rules. “Plan Rules” are rules, policies, practices or procedures
adopted by the Plan Administrator or its delegate pursuant to Section 10.1.5.


3



--------------------------------------------------------------------------------







1.2.17    Plan Statement. “Plan Statement” means this document entitled “Target
Corporation SPP I (2011 Plan Statement),” as adopted by the Company, effective
as of June 8, 2011, as the same may be amended from time to time.



1.2.18    SPP IV. “SPP IV” means the Target Corporation SPP IV.    



1.2.19    Termination of Employment.


(a)
For purposes of determining entitlement to or the amount of benefits under the
Plan, “Termination of Employment” means a severance of a Participant’s
employment relationship with each Participating Employer and all Affiliates, for
any reason.



(b)
For purposes of determining when a distribution will be made under the Plan, a
“Termination of Employment” will be deemed to occur if, based on the relevant
facts and circumstances to the Participant, the Participating Employer, all
Affiliates and Participant reasonably anticipate that the level of bona fide
future services to be performed by the Participant for the Participating
Employer and all Affiliates will permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
36-month period.



(c)
A bona fide leave of absence that is six months or less, or during which an
individual retains a reemployment right, will not cause a Termination of
Employment. In the case of a leave of absence without a right of reemployment
that exceeds the time periods described in this paragraph, a Termination of
Employment will be deemed to occur once the leave of absence exceeds six months.



(d)
Notwithstanding the foregoing, a Termination of Employment shall not occur
unless such termination also qualifies as a “separation from service,” as
defined under Code section 409A and related guidance thereunder.




1.2.20    Trust. “Trust” means the Target Corporation Deferred Compensation
Trust Agreement, dated January 1, 2009 by and between the Company and State
Street Bank and Trust Company, as it is amended from time to time, or similar
trust agreement.


4



--------------------------------------------------------------------------------







SECTION 2
PARTICIPATION



2.1
Eligibility.



2.1.1    General Requirements. An Employee is eligible to participate in this
Plan on and after the date he or she:


(a)
is an active participant in the Pension Plan; and



(b)
is an Officer.



2.1.2    Applicable Benefit Formula. A Participant’s benefit under this Plan
will be determined based on the applicable benefit formula under the Pension
Plan.


(a)
A Participant with a Pension Plan benefit determined solely by the traditional
final average pay formula will have his or her benefit under this Plan
determined pursuant to Section 3.



(b)
A Participant with a Pension Plan benefit determined solely by the personal
pension account formula will have his or her benefit under this Plan determined
pursuant to Section 4.



(c)
A Participant with a Pension Plan benefit determined in part by the traditional
final average pay formula and in part by the personal pension account formula
will have his or her benefit under this Plan determined pursuant to Section 3
with respect to the period earning a traditional final average pay benefit under
the Pension Plan, and Section 4 with respect to the period earning a personal
pension account benefit under the Pension Plan.




2.2    Termination of Participation. Except as otherwise specifically provided
in this Plan or by the Plan Administrator, an Employee who ceases to satisfy the
requirements of Section 2.1.1 or whose benefit is transferred to the Officer
EDCP pursuant to Section 6.2 is not eligible to continue to participate in this
Plan, and will not accrue any additional benefits under this Plan. The
Participant’s benefit under this Plan will continue to be governed by the terms
of this Plan until such time as the Participant’s benefit is transferred, wears
away, or is forfeited in accordance with the terms of this Plan. A Participant
or Beneficiary will cease to be such as of the date on which his or her entire
benefit under this Plan has been transferred, wears away, or forfeited.



2.3    Rehire. A Participant with a vested benefit under this Plan who incurs a
Termination of Employment and is rehired will not be eligible to participate in
this Plan.
 

2.4
Effect on Employment.



2.4.1    Not a Term of Employment. Neither the terms of this Plan Statement nor
the benefits under this Plan or the continuance thereof shall be a term of the
employment of any Employee.


2.4.2    Not an Employment Contract. The Plan is not and shall not be deemed to
constitute a contract of employment between any Participating Employer and any
Employee or


5



--------------------------------------------------------------------------------




other person, nor shall anything herein contained be deemed to give any Employee
or other person any right to be retained in any Participating Employer’s employ
or in any way limit or restrict any Participating Employer’s right or power to
discharge any Employee or other person at any time and to treat him or her
without regard to the effect that such treatment might have upon him or her as a
Participant in this Plan.




6



--------------------------------------------------------------------------------





SECTION 3
BENEFIT – TRADITIONAL FINAL AVERAGE PAY FORMULA



3.1
Amount of Pension.



3.1.1    General Rule.     A Participant of this Plan whose benefit under the
Pension Plan is determined all or in part by the traditional final average pay
formula, shall be entitled to a pension benefit determined under this Plan that
is the Actuarial Equivalent of the sum of:


(a)
The monthly pension benefit of the Participant transferred to this Plan as
determined under Section 3 of SPP IV, and



(b)
The excess, if any, of:



(i)
The monthly pension benefit of the Participant as determined under the Pension
Plan, based on the “traditional formula” (Article VI of the Pension Plan) if
such formula were applied:



(A)
without regard to the maximum benefit limits imposed by Code section 415;



(B)
without regard to the maximum compensation limits imposed by Code section
401(a)(17); and



(C)
without regard to the alternative benefit formula of Sections 4.6(a)(3) and
4.6(b)(2) of the Pension Plan.

Over


(ii)
The sum of:



(A)
The monthly pension benefit of the Participant as determined under the Pension
Plan, based on the “traditional formula” (Article VI of the Pension Plan); and



(B)
The monthly pension benefit of the Participant transferred to this Plan as
determined under Section 3 of SPP IV.



Such benefit will be determined as of the date of transfer as provided in
Section 6. Further, such benefit will be determined without regard to any
compensation the Participant accrues for any period following the Participant’s
Termination of Employment.


3.1.2    Death Benefit. If a Participant dies prior to receiving a transfer of
his or her benefit determined under this Section 3, the death benefit to be
transferred pursuant to Section 6 will be calculated in the same manner as the
Participant’s benefit under this Section 3, and for purposes of Section 3.1.1,
as if the Participant were alive and entitled to a benefit under the Pension
Plan and SPP IV as of his or her date of death.



3.2    Rehire. If a Participant or former Participant is rehired and eligible to
participate in this Plan, then a Participant’s service prior to reemployment
will be considered for benefit purposes


7



--------------------------------------------------------------------------------




only to the extent such service would be recognized for benefit purposes under
the traditional final average pay formula of the Pension Plan.



SECTION 4
BENEFIT – PERSONAL PENSION ACCOUNT



4.1
Amount of Pension



4.1.1    General Rule. A Participant of this Plan whose benefit under the
Pension Plan is determined all or in part by the personal pension account
formula, shall be entitled to a pension benefit under this Plan that is the
Actuarial Equivalent of the sum of:


(a)
The pension benefit of the Participant transferred to this Plan as determined
under Section 4 of SPP IV, and



(b)
the excess, if any, of:



(i)
The amount that would have been credited each quarter (including both “pay
credits” and “interest credits”) to the Participant’s “personal pension account”
under the Pension Plan (Article VII of the Pension Plan), if such account were
applied:



(A)
without regard to the maximum benefit limits imposed by Code section 415; and



(B)
without regard to the maximum compensation limits imposed by Code section
401(a)(17).



Over


(ii)
The sum of:



(A)
The amount of the credits actually made to the Participant’s “personal pension
account” under the Pension Plan; and



(B)
The pension benefit of the Participant transferred to this Plan as determined
under Section 4 of SPP IV.



Such benefit will be determined as of the date of transfer as provided in
Section 6. Further, such benefit will be determined without regard to any
compensation the Participant accrues for any period following the Participant’s
Termination of Employment.


4.1.2    Death Benefit. If a Participant dies prior to receiving a transfer of
his or her benefit determined under this Section 4, the death benefit to be
transferred pursuant to Section 6 will be calculated in the same manner as the
Participant’s benefit under this Section 4.



4.2    Rehire. If a Participant or former Participant is rehired and eligible to
participate in this Plan, then a Participant’s service prior to reemployment
will be considered for benefit purposes only to the extent such service would be
recognized for benefit purposes under the personal pension account formula of
the Pension Plan.


8



--------------------------------------------------------------------------------





SECTION 5
VESTING



5.1    General Rule. A Participant will be vested in his or her benefit under
this Plan to the extent he or she is vested in their benefit under the Pension
Plan.



5.2    Rehire. A Participant’s service prior to reemployment will be considered
for vesting purposes only to the extent such service would be recognized for
vesting purposes under the Pension Plan.



5.3    Transfers to Officer EDCP. A Participant whose benefit under this Plan is
transferred to the Officer EDCP pursuant to Section 6 will no longer have any
rights under this Plan effective as of the date of such transfer.


9



--------------------------------------------------------------------------------





SECTION 6
TRANSFERS



6.1
Benefit Distributions.



6.1.1    Benefit Transfer to Officer EDCP. No benefits transferred to this Plan
from SPP IV or benefits accrued and determined under this Plan will be paid
directly to Participants. All vested benefits due under this Plan, as determined
under Section 3 and Section 4, will be transferred to the Officer EDCP, and paid
to the Participant or Beneficiary pursuant to the terms of the Officer EDCP.


6.1.2    Form and Timing of Benefit Distribution. Benefits earned under this
Plan will be deemed to have a distribution form and timing of an Actuarial
Equivalent single lump payment of the vested benefit determined under Sections 3
and 4, as applicable, within 60 days following the one-year anniversary of the
date that the Participant incurs a Termination of Employment. Any benefits
earned under this Plan will be subject to the distribution terms of the Officer
EDCP, including any provisions regarding the acceleration or delay of
distribution (to the extent allowed under Code section 409A).


6.1.3    Transfers from SPP IV. Benefits transferred to this Plan from SPP IV
will have the distribution timing, form, and rights as provided under SPP IV,
but upon transfer will be subject to the distribution terms of the Officer EDCP,
including any provisions regarding the acceleration or delay of distribution (to
the extent allowed under Code section 409A).



6.2    Transfers to Officer EDCP. A Participant’s vested benefit under this Plan
will be transferred to the Officer EDCP as provided below.


6.2.1    Timing of Benefit Transfer.


(a)
On or about the April 30 (or the immediately preceding business day) immediately
following the calendar year in which a Participant is first eligible to
participate in this Plan and has a vested benefit, a Participant will have his
or her vested benefit that is determined under this Plan transferred to the
Officer EDCP. The transfer will be an amount equal to the actuarial lump sum
present value on March 31 (or the immediately preceding business day) for the
Participant’s SPP Benefit accrued through the preceding December 31. In the case
of a Participant who is an executive officer, such transfer will be made and
determined on or about the last business day prior to the end of the Company’s
fiscal year.



(b)
Notwithstanding the foregoing, in the case of a Termination of Employment as
defined under Section 1.2.19(a) or a Plan termination upon a Change-in-Control
under Section 8.3.2 prior to the date in Section 6.2.1(a), the transfer will be
made within 60 days following such event.



6.2.2    Benefit to Be Transferred. The benefit transferred to the Officer EDCP
is the vested benefit accrued and determined under this Plan at the time of
transfer to the Officer EDCP provided in Section 6.2.1. The transfer to the
Officer EDCP will not change the payment form, payment timing, or vested status
of the benefit determined under this Plan. After the transfer to the Officer
EDCP, the benefit will be subject to the terms of the Officer EDCP, including
the acceleration or delay of distributions permitted thereunder.




10



--------------------------------------------------------------------------------





SECTION 7
NATURE OF INTEREST



7.1    Unfunded Obligation. The obligation of the Participating Employers to
provide benefits pursuant to this Plan constitutes only the unsecured (but
legally enforceable) promise of the Participating Employers to provide such
benefits. Participants and their Beneficiaries, heirs, successors and assigns
shall have no legal or equitable rights, claims or interests in any specific
property or assets of the Company or a Participating Employer, nor shall they be
beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by the Company.



7.2    Spendthrift Provision. Except as otherwise provided in this Section 7.2,
no Participant or Beneficiary shall have any interest in any benefit which can
be transferred nor shall any Participant or Beneficiary have any power to
anticipate, alienate, dispose of, pledge or encumber the same while in the
possession or control of the Participating Employers. The Plan Administrator
shall not recognize any such effort to convey any interest under this Plan. No
benefit payable under this Plan shall be subject to attachment, garnishment, or
execution following judgment or other legal process before actual payment to
such person. This Section 7.2 shall not prevent the Plan Administrator from
exercising, in its discretion, any of the applicable powers and options granted
to it under any applicable provision hereof.



7.3    Compensation Recovery (Recoupment). Notwithstanding any other provision
of the Plan, a Participant who becomes subject to the Company’s recoupment
policy as adopted by the Compensation Committee of the Company’s Board of
Directors and amended from time to time (“Recoupment Policy”) may have all or a
portion of his or her benefit under this Plan forfeited and/or all or a portion
of any distributions payable to the Participant or his or her Beneficiary
recovered by the Company.


(a)
Any portion of the Participant’s benefit resulting from the receipt of
compensation that is subject to recovery under the Recoupment Policy may be
forfeited and, in such event, a corresponding adjustment will be made to the
Participant’s benefit under this Plan.

(b)
If a Participant (or his or her Beneficiary) is entitled to receive a
distribution under this Plan and the Participant is subject to a claim for
recovery under the Recoupment Policy, then the Company may, subject to any
limitations under Code section 409A, retain all or any portion of the
Participant’s (or the Beneficiary’s) taxable distribution, net of state, federal
or foreign tax withholding, to satisfy such claim.



11



--------------------------------------------------------------------------------





SECTION 8
ADOPTION, AMENDMENT AND TERMINATION



8.1    Adoption. With the prior approval of the Plan Administrator, an Affiliate
may adopt the Plan and become a Participating Employer by furnishing to the Plan
Administrator a certified copy of a resolution of its board of directors
adopting the Plan.



8.2    Amendment.


8.2.1    General Rule. The Company, by action of its Board of Directors, or by
action of a person so authorized by resolution of the Board of Directors and
subject to any limitations or conditions in such authorization, may at any time
amend the Plan, in whole or in part, for any reason, including but not limited
to tax, accounting or insurance changes, a result of which may be to terminate
the Plan for future deferrals provided, however, that no amendment shall be
effective to decrease the benefits, nature or timing thereof payable under the
Plan to any Participant with respect to deferrals made (and benefits thereafter
accruing) prior to the date of such amendment. Written notice of any amendment
shall be given each Participant then participating in the Plan.


8.2.2    Amendment to Benefit of Executive Officer. Any amendment to the benefit
of an executive officer under this Plan, to the extent approval of such
amendment by the Board would be required by the Securities and Exchange
Commission and its regulations or the rules of any applicable securities
exchange will require the approval of the Board.


8.2.3    No Oral Amendments. No modification of the terms of this Plan Statement
shall be effective unless it is in writing. No oral representation concerning
the interpretation or effect of this Plan Statement shall be effective to amend
this Plan Statement.



8.3    Termination.


8.3.1    General Rule.


(a)
To the extent necessary or reasonable to comply with any changes in law, the
Board may at any time terminate this Plan, provided such termination satisfies
the requirements of Code section 409A.



(b)
To the extent that a Participant’s benefit under the Plan will be immediately
included in the income of the Participant, as determined by a court of competent
jurisdiction or the Internal Revenue Service, to the extent permitted under Code
section 409A, the Board may terminate this Plan, in whole or in part, as it
relates to the impacted Participant.



8.3.2    Plan Termination on Account of a Change-in-Control. Upon a
Change-in-Control the Plan will terminate and the transfer of all amounts under
the Plan will be accelerated if and to the extent provided in this Section
8.3.2.


(a)
The Plan will be terminated effective as of the first date on which there has
occurred both (i) a Change-in-Control under Section 1.2.5, and (ii) a funding of
the Trust on account of such Change-in-Control (referred to herein as the “Plan
termination effective date”) unless, prior to such Plan termination effective
date,



12



--------------------------------------------------------------------------------




the Board affirmatively determines that the Plan will not be terminated as of
such effective date. The Board will be deemed to have taken action to
irrevocably terminate the Plan as of the Plan termination effective date by its
failure to affirmatively determine that the Plan will not terminate as of such
date.
 

(b)
The determination by the Board under paragraph (a) constitutes a determination
that such termination will satisfy the requirements of Code section 409A,
including an agreement by the Company that it will take such additional action
or refrain from taking such action as may be necessary to satisfy the
requirements necessary to terminate and liquidate the Plan under paragraph (c)
below.

 

(c)
In the event the Board does not affirmatively determine not to terminate the
Plan as provided in paragraph (a), such termination shall be subject to either
(i) or (ii), as follows:



(i)
If the Change-in-Control qualifies as a “change in control event” for purposes
of Code section 409A, transfer of all amounts under the Plan will be accelerated
and distributed under the Officer EDCP.



(ii)
If the Change-in-Control does not qualify as a “change in control event” for
purposes of Code section 409A, transfer of all amounts under the Plan will be
accelerated and distributed under the Officer EDCP.





13



--------------------------------------------------------------------------------





SECTION 9
CLAIM PROCEDURES



9.1    Claim Procedures. Until modified by the Plan Administrator, the claim and
review procedures set forth in this Section shall be the mandatory claim and
review procedures for the resolution of disputes and disposition of claims filed
under the Plan. An application for a distribution or withdrawal shall be
considered as a claim for the purposes of this Section.


9.1.1    Initial Claim. An individual may, subject to any applicable deadline,
file with the Plan Administrator a written claim for benefits under the Plan in
a form and manner prescribed by the Plan Administrator.


(a)
If the claim is denied in whole or in part, the Plan Administrator shall notify
the claimant of the adverse benefit determination within ninety (90) days after
receipt of the claim.



(b)
The ninety (90) day period for making the claim determination may be extended
for ninety (90) days if the Plan Administrator determines that special
circumstances require an extension of time for determination of the claim,
provided that the Plan Administrator notifies the claimant, prior to the
expiration of the initial ninety (90) day period, of the special circumstances
requiring an extension and the date by which a claim determination is expected
to be made.



9.1.2    Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:


(a)
the specific reasons for the adverse determination,



(b)
references to the specific provisions of the Plan Statement (or other applicable
Plan document) on which the adverse determination is based,



(c)
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary, and



(d)
a description of the claim and review procedures, including the time limits
applicable to such procedure, and a statement of the claimant’s right to bring a
civil action under ERISA section 502(a) following an adverse determination on
review.



9.1.3    Request for Review. Within sixty (60) days after receipt of an initial
adverse benefit determination notice, the claimant may file with the Plan
Administrator a written request for a review of the adverse determination and
may, in connection therewith submit written comments, documents, records and
other information relating to the claim benefits. Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely.


9.1.4    Claim on Review. If the claim, upon review, is denied in whole or in
part, the Plan Administrator shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.


14



--------------------------------------------------------------------------------






(a)
The sixty (60) day period for deciding the claim on review may be extended for
sixty (60) days if the Plan Administrator determines that special circumstances
require an extension of time for determination of the claim, provided that the
Plan Administrator notifies the claimant, prior to the expiration of the initial
sixty (60) day period, of the special circumstances requiring an extension and
the date by which a claim determination is expected to be made.



(b)
In the event that the time period is extended due to a claimant’s failure to
submit information necessary to decide a claim on review, the claimant shall
have sixty (60) days within which to provide the necessary information and the
period for making the claim determination on review shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information or, if earlier, the expiration of sixty (60) days.





(c)
The Plan Administrator’s review of a denied claim shall take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



9.1.5    Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant.


(a)
the specific reasons for the denial,

(b)
references to the specific provisions of the Plan Statement (or other applicable
Plan document) on which the adverse determination is based,



(c)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits,



(d)
a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain information about such procedures, and



(e)
a statement of the claimant’s right to bring an action under ERISA section
502(a).




9.2    Rules and Regulations.


9.2.1    Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Plan Administrator.


9.2.2    Specific Rules.


(a)
No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the established claim
procedures. The Plan Administrator may require that any claim for benefits and
any request



15



--------------------------------------------------------------------------------




for a review of a denied claim be filed on forms to be furnished by the Plan
Administrator upon request.


(b)
All decisions on claims and on requests for a review of denied claims shall be
made by the Plan Administrator unless delegated as provided for in the Plan, in
which case references in this Section 9 to the Plan Administrator shall be
treated as references to the Plan Administrator’s delegate.



(c)
Claimants may be represented by a lawyer or other representative at their own
expense, but the Plan Administrator reserves the right to require the claimant
to furnish written authorization and establish reasonable procedures for
determining whether an individual has been authorized to act on behalf of a
claimant. A claimant’s representative shall be entitled to copies of all notices
given to the claimant.



(d)
The decision of the Plan Administrator on a claim and on a request for a review
of a denied claim may be provided to the claimant in electronic form instead of
in writing at the discretion of the Plan Administrator.



(e)
In connection with the review of a denied claim, the claimant or the claimant’s
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits.



(f)
The time period within which a benefit determination will be made shall begin to
run at the time a claim or request for review is filed in accordance with the
claims procedures, without regard to whether all the information necessary to
make a benefit determination accompanies the filing.



(g)
The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.



(h)
The Plan Administrator may, in its discretion, rely on any applicable statute of
limitation or deadline as a basis for denial of any claim.




9.3    Limitations and Exhaustion.


9.3.1    Claims. No claim shall be considered under these administrative
procedures unless it is filed with the Plan Administrator within two (2) years
after the Participant knew (or reasonably should have known) of the general
nature of the dispute giving rise to the claim. Every untimely claim shall be
denied by the Plan Administrator without regard to the merits of the claim.


9.3.2    Lawsuits. No suit may be brought by or on behalf of any Participant or
Beneficiary on any matter pertaining to this Plan unless the action is commenced
in the proper forum within two (2) years from the earlier of:


(a)
the date the Participant knew (or reasonably should have known) of the general
nature of the dispute giving rise to the action, or





16



--------------------------------------------------------------------------------




(b)
the date the claim was denied.



9.3.3    Exhaustion of Remedies. These administrative procedures are the
exclusive means for resolving any dispute arising under this Plan. As to such
matters:


(a)
no Participant or Beneficiary shall be permitted to litigate any such matter
unless a timely claim has been filed under these administrative procedures and
these administrative procedures have been exhausted, and



(b)
determinations by the Plan Administrator (including determinations as to whether
the claim was timely filed) shall be afforded the maximum deference permitted by
law.



9.3.4    Imputed Knowledge. For the purpose of applying the deadlines to file a
claim or a legal action, knowledge of all facts that a Participant knew or
reasonably should have known shall be imputed to every claimant who is or claims
to be a Beneficiary of the Participant or otherwise claims to derive an
entitlement by reference to the Participant for the purpose of applying the
previously specified periods.




17



--------------------------------------------------------------------------------





SECTION 10
PLAN ADMINISTRATION



10.1
Plan Administration.



10.1.1    Administrator. The Company’s Vice President, Pay and Benefits (or any
successor thereto) is the "administrator" of the Plan for purposes of 3(16)(A)
of ERISA. Except as otherwise expressly provided herein, the Plan Administrator
shall control and manage the operation and administration of the Plan and make
all decisions and determinations.


10.1.2    Authority and Delegation. The Plan Administrator is authorized to:


(a)
Appoint one or more individuals or entities and delegate such of his or her
powers and duties as he or she deems desirable to any individual or entity, in
which case every reference herein made to Plan Administrator shall be deemed to
mean or include the individual or entity as to matters within their
jurisdiction. Such individual may be an officer or other employee of a
Participating Employer or Affiliate, provided that any delegation to an employee
of a Participating Employer or Affiliate will automatically terminate when he or
she ceases to be an employee. Any delegation may be rescinded at any time; and



(b)
Select, employ and compensate from time to time such agents or consultants as
the Plan Administrator may deem necessary or advisable in carrying out its
duties and to rely on the advice and information provided by them.



10.1.3    Determinations. The Plan Administrator shall make such determinations
as may be required from time to time in the administration of this Plan. The
Plan Administrator shall have the discretionary authority and responsibility to
interpret and construe the Plan Statement and to determine all factual and legal
questions under this Plan, including but not limited to the entitlement of
Participants and Beneficiaries, and the amounts of their respective interests.
Each decision of the Plan Administrator shall be final and binding upon all
parties. Benefits under the Plan will be paid only if the Plan Administrator
decides in its discretion that the applicant is entitled to them.


10.1.4    Reliance. The Plan Administrator may act and rely upon all information
reported to it hereunder and need not inquire into the accuracy thereof, nor be
charged with any notice to the contrary.


10.1.5    Rules and Regulations. Any rule, regulation, policy, practice or
procedure not in conflict or at variance with the provisions hereof may be
adopted by the Plan Administrator.



10.2    Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual interest hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
interests of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.


18



--------------------------------------------------------------------------------









10.3    Service of Process. In the absence of any designation to the contrary by
the Plan Administrator, the General Counsel of the Company is designated as the
appropriate and exclusive agent for the receipt of service of process directed
to this Plan in any legal proceeding, including arbitration, involving this
Plan.



10.4    Choice of Law. Except to the extent that federal law is controlling,
this Plan Statement will be construed and enforced in accordance with the laws
of the State of Minnesota.



10.5    Responsibility for Delegate. No person shall be liable for an act or
omission of another person with regard to a responsibility that has been
allocated to or delegated to such other person pursuant to the terms of the Plan
Statement or pursuant to procedures set forth in the Plan Statement.



10.6    Expenses. All expenses of administering the benefits due under this Plan
shall be borne by the Participating Employers.



10.7    Errors in Computations. It is recognized that in the operation and
administration of the Plan certain mathematical and accounting errors may be
made or mistakes may arise by reason of factual errors in information supplied
to the Plan Administrator or trustee. The Plan Administrator shall have power to
cause such equitable adjustments to be made to correct for such errors as the
Plan Administrator, in its sole discretion, considers appropriate. Such
adjustments shall be final and binding on all persons.



10.8    Indemnification. In addition to any other applicable provisions for
indemnification, the Participating Employers jointly and severally agree to
indemnify and hold harmless, to the extent permitted by law, each director,
officer and Employee of the Participating Employers against any and all
liabilities, losses, costs or expenses (including legal fees) of whatsoever kind
and nature which may be imposed on, incurred by or asserted against such person
at any time by reason of such person’s services as an administrator in
connection with the Plan, but only if such person did not act dishonestly, or in
bad faith, or in willful violation of the law or regulations under which such
liability, loss, cost or expense arises.



10.9    Notice. Any notice required under this Plan Statement may be waived by
the person entitled thereto.


19



--------------------------------------------------------------------------------





SECTION 11
CONSTRUCTION



11.1    ERISA Status. The Plan was adopted and is maintained with the
understanding that it is an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees as provided in section 201(2), section 301(a)(3) and
section 401(a)(1) of ERISA. The Plan shall be interpreted and administered
accordingly.



11.2    IRC Status. The Plan is intended to be a nonqualified deferred
compensation arrangement that will comply in form and operation with the
requirements of Code section 409A and the Plan will be construed and
administered in a manner that is consistent with and gives effect to such
intention.



11.3    Rules of Document Construction. In the event any provision of the Plan
Statement is held invalid, void or unenforceable, the same shall not affect, in
any respect whatsoever, the validity of any other provision of the Plan. The
titles given to the various Sections of the Plan Statement are inserted for
convenience of reference only and are not part of the Plan Statement, and they
shall not be considered in determining the scope, purpose, meaning or intent of
any provision hereof. The provisions of the Plan Statement shall be construed as
a whole in such manner as to carry out the provisions thereof and shall not be
construed separately without relation to the context.



11.4    References to Laws. Any reference in the Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation unless, under the
circumstances, it would be inappropriate to do so.



11.5    Appendices. Plan provisions that have application to a limited number of
Participants or that otherwise do not apply equally to all Participants may be
described in an appendix to the Plan Statement. In the event of a conflict
between the terms of an appendix and the terms of the remainder of the Plan
Statement, the terms of the appendix control.






20

